THORNTON, J.,
dissenting.
Defendant was convicted after jury trial of unauthorized use of a motor vehicle and burglary.
He appeals, assigning the following as errors:
(1) Overruling defendant’s motion to exclude testimony concerning statements made to the police after he invoked his right to remain silent.
(2) Admitting items seized from the motor vehicle several hours after defendant was arrested.
(3) Prosecuting defendant as an adult.
There was evidence to support the trial court’s finding that defendant’s statements were voluntary and it is binding on this court. Ball v. Gladden, 250 Or 485, 443 P2d 621 (1958).
Recently in State v. Billings, 42 Or App 99, 599 P2d 1240 (1979), where the admissibility of a written confession was involved, this court had occasion to consider a similar issue. There we observed:
"* * * Defendant argues * * * that State v. Turner, 32 Or App 61, 573 P2d 326 (1978), barred the third warning [of the accused’s rights under Miranda v. Arizona, 384 US 436, 86 S Ct 1602, 16 L Ed 2d 694 (1966),] and the subsequent interrogation. Turner rests on the proposition that it is improper to induce a *684defendant to talk after he has asserted his right to remain silent. The trial court here, however, found that '[t]he police * * * did not make any threats or promises of any kind to the defendant.’ Thus neither leg of the rule in Turner is applicable.” 42 Or App at 102.
While in the case at bar the trial judge did not make any express finding on this specific point, the court found that the defendant’s statements were voluntarily made. Additionally, the testimony of the police that no threats or promises were made was not challenged. Accordingly, defendant’s contention cannot be sustained. Cf. State v. Rodriguez, 37 Or App 355, 587 P2d 487 (1978), rev den 285 Or 319 (1979).
As to defendant’s two other assignments, the record shows that neither point was raised or preserved in the trial court. For this reason, I agree that we should decline to consider either assignment on appeal. State v. Haynes, 233 Or 292, 294, 377 P2d 166 (1962); State v. Marcus, 2 Or App 269, 271-72, 467 P2d 121, rev den (1970).
The proof of defendant’s guilt is overwhelming. Even assuming there was error, it was harmless. I would therefore affirm. Oregon Constitution, Amended Art VII, § 3; State v. Rollf, 42 Or App 79, 598 P2d 1309 (1979).